 


114 HR 1688 IH: To amend the Veterans Access, Choice, and Accountability Act of 2014 to designate 20 graduate medical education residency positions specifically for the study of optometry.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1688 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Denham introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Veterans Access, Choice, and Accountability Act of 2014 to designate 20 graduate medical education residency positions specifically for the study of optometry. 
 
 
1.Graduate medical education residency positions in optometry Section 301(b)(2)(A) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) is amended by striking positions. and inserting positions, including up to 20 positions specifically designated for residencies in optometry..    